EXHIBIT 10.1

 

SUMMARY OF FISCAL 2014 ANNUAL INCENTIVE AND PROFIT SHARING PLANS

 

Fiscal 2014 Annual Incentive Plan

 

Under the Fiscal 2014 Annual Incentive Plan (the “Annual Incentive Plan”), the
Company’s director-level team members, officers and named executive officers can
earn (i) annual incentive cash compensation based upon performance against
pre-established Company financial targets and (ii) restricted shares of the
Company’s common stock based upon achievement of two personal goals that are
aligned with the Company’s strategic objectives. The financial targets include
progressive threshold, goal and maximum level incentive objectives for the
director-level team members, officers and named executive officers. The amount
of the award of any cash incentives under the Annual Incentive Plan for fiscal
2014 performance will be based on the Company’s achievement of specified results
with respect to corporate operating income and revenue targets for fiscal 2014.
However, no annual incentive cash compensation payouts will be made under the
Annual Incentive Plan unless the Company’s income from continuing operations
exceeds a specified minimum trigger point.

 

If the threshold, goal or maximum financial performance objectives are met and
the Company’s income from continuing operations trigger point is exceeded,
participants will receive a cash incentive payment under the Annual Incentive
Plan, with the specific amount that such participant receives dependent on
company financial performance, a payout factor, their base salary and their
predetermined participation level stated as a percentage of base salary.

 

The amount that could be received by our President and Chief Executive Officer
under the Annual Incentive Plan ranges from 0% (assuming the threshold
objectives were not met) and 50% (assuming the maximum objectives were met) of
base salary, with a threshold cash incentive amount of 19.5% of base salary. For
each of the other named executive officers, the amount such officers could
receive under the Annual Incentive Plan ranges from 0% to 40% of base salary,
with a threshold cash incentive amount of 15.6% of base salary.

 

The financial targets and weightings relevant to the cash incentive
determination for fiscal 2014 for each of the named executive officers will be
as follows:

 

Financial Target  Threshold   Goal   Maximum  Company Revenue   40%   45%   55%
Company Operating Income   35%   40%   45%

 

The personal goals include three discrete incentive objectives which if
satisfied would entitle (i) director-level team members to receive 100, 250 or
750 restricted shares and (ii) officers and named executive officers to receive
200, 500 or 1,500 restricted shares, respectively, from the Company which would
vest on the one year anniversary of their grant date.

 

After completion of fiscal 2014, the Management Development, Compensation and
Stock Option Committee (the “Committee”) will determine the extent to which the
specified goals relating to the financial targets and personal goals have been
achieved and will determine the actual cash amounts to be paid and the number of
restricted shares to be granted.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Annual Incentive Plan, to revise,
eliminate or otherwise modify any performance targets, to modify any
participant’s target cash incentive, or otherwise to increase, decrease or
eliminate any incentive payouts to any participant under the Annual Incentive
Plan, regardless of the level of performance targets that have been achieved,
including to provide for no cash incentive payout to a participant even though
one or more performance targets have been achieved.

 

 

 



Participating team members under the Annual Incentive Plan must be employed on
or before December 31, 2013 in order to be eligible. Those hired between July 1,
2013 and December 31, 2013 will receive a pro-rata portion of their individual
participation level. Participating team members must be employed by the Company
at the date of the payment in fiscal 2015.

 

Fiscal 2014 Profit Sharing Plan

 

Under the Fiscal 2014 Profit Sharing Plan (the “Profit Sharing Plan”), most of
the Company’s team members below the director level can earn a profit sharing
cash payment based upon pre-established financial targets. The financial targets
include threshold, goal and maximum level bonus objectives for team members. The
amount of the award of any cash payments under the Profit Sharing Plan for
fiscal 2014 performance will be based on the Company’s achievement of specified
results with respect to corporate operating income targets for fiscal 2014.
However, no profit sharing payouts will be made under the Profit Sharing Plan
unless the Company’s income from continuing operations exceeds a minimum trigger
point.

 

Team member participation levels are stated as a percentage of base salary.
There is a cap on the amount of the profit sharing cash payment that could be
earned. The profit sharing pool will be distributed pro rata according to each
team member’s predetermined participation level.

 

After completion of fiscal 2014, the Committee will determine the extent to
which the specified goals relating to the financial targets have been achieved
and will determine the actual amounts to be paid.

 

The Committee reserves the right, in its sole and absolute discretion, to change
the eligibility for participation under the Profit Sharing Plan, to revise,
eliminate or otherwise modify any financial performance targets, to modify any
participant’s target cash payment, or otherwise to increase, decrease or
eliminate any profit sharing payouts to any participant under the Profit Sharing
Plan, regardless of the level of financial performance targets that have been
achieved, including to provide for no profit sharing payout to a participant
even though one or more financial performance targets have been achieved.

 

Participating team members under the Profit Sharing Plan must be employed on or
before December 31, 2013 in order to be eligible. Those hired between July 1,
2013 and December 31, 2013 will receive a pro-rata portion of their individual
participation level. Participating team members must be employed by the Company
at the date of the payment in fiscal 2015.

 



 

 

 

